Citation Nr: 1438611	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 31, 2011, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1967 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that on his May 2011 VA Form 9, the Veteran requested a Board videoconference hearing.  However, in a May 2013 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704 (2013).

A review of the Veteran Veterans Benefits Management System (VBMS) file reveals a June 2014 statement from the Veteran's VA physician.  Additionally, a review of the Veteran's Virtual VA claims file reveals a July 2014 Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in July 2012, over two years ago.  In the July 2014 Appellate Brief, the Veteran's representative asserted that the July 2012 VA examination was too old and the Veteran should be scheduled for a new VA examination.  The Board also points to a January 2014 statement from the Veteran's VA physician in which the physician noted that the Veteran is having increasing difficulty with stress that is related to his PTSD.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Additionally, the January 2014 VA statement noted that the Veteran was currently receiving treatment at Fort Sill and the VAMC in Lawton.  As such, on remand any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records from the Army hospital at Fort Sill and the VAMC Lawton dated July 2012 to the present.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.  

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



